AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modiflecl) Page l ofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL C-ASE
(F or Offenses Committed On or After November l, 198 7)

v.
Case N bers~- 3“:¢.1,8:r_nj ;__2277_§4:1_\/11)])
MichaelJ}Messina .-. _ ;. j l

Defendam ’s A!'ftomey /
l “\" .' nj ,.. t .
l ill-11 .;‘ ..',' ;_\wj l

Megnar Perez-Bartolon

REGISTRATION NO. 80926298

'~_~__.

THE DEFENDANT:
pleaded guilty to count(s) l Of COmplaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of Such count(s), Which involve the following offense(s).

Count Number s

Title & Section Nature of Offense
811325 ILLEGAL ENTRY (Misdemeanor) l

 

|:| The defendant has been found not guilty on count(s)
|:| Count(s)

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

MM/wa b slet t,‘,

HoNoRABLE MITCHELL `D. DEMBIN
UNITED srATEs MAGISTRATE JUDGE

3:18-mj-22754-MDD

 

 

